Citation Nr: 0932543	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability of the right ear.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from August 1942 to April 1946, including combat 
service.  Thereafter, he served in the Marine Corps Reserve 
until August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that inter alia denied service connection 
for bilateral hearing loss disability and tinnitus.

In June 2009 the Board issued a decision denying service 
connection for left ear hearing loss disability.  The Board's 
also remanded the issues of service connection for right ear 
hearing loss and tinnitus for further development; the claims 
have now been returned to the Board for further appellate 
action.  

In June 2009, the Board also remanded the issue of 
entitlement to an initial compensable rating for foot fungus 
to the originating agency for issuance of a Statement of the 
Case (SOC); see Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  The RO issued an SOC on that issue in July 2009, but 
the record before the Board does not show the Veteran has 
submitted a substantive appeal in response.  In addition, 
although the issue was addressed in the August 2009 informal 
hearing presentation by the Veteran's representative, the 
issue has not been certified for consideration by the Board.  
In light of the informal hearing presentation, the issue is 
referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  The Veteran was subjected to acoustic trauma during 
combat in World War II.

2.  The Veteran's right ear hearing loss disability and 
tinnitus originated during his active service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2008). 

2.  Tinnitus was incurred in active service. 38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for 
right ear hearing loss disability and tinnitus.  

As a preliminary matter, the Board notes the Veteran has been 
provided all required notice, to include notice pertaining to 
the disability-rating and effective-date elements of his 
claims.  In addition, the evidence currently of record is 
sufficient to substantiate his claims.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) or 38 C.F.R. § 3.159 (2008).

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).  Also, 
the threshold for normal hearing is between 0 and 20 
decibels, and higher threshold shows some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 
3.385 above) is not always fatal to a service connection 
claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).   
Hensley, 5 Vet. App. 155, 159.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Of record is a citation for the Veteran's award the of Bronze 
Star Medal for actions in combat on Okinawa in May 1945 
during which he was exposed to "heavy mortar and machine gun 
fire" for a period of three days.  He is also shown by his 
discharge certificate to have been in command of an 81mm 
mortar platoon, which duty is consistent with acoustic trauma 
due to firing of the mortars.  Accordingly, acoustic trauma 
during service is shown by objective evidence.

The Veteran's service treatment records (STRs) relating to 
his service during World War II include reports of physical 
examination in July 1942, August 1942, January 1943, November 
1944 and February 1946, all of which show hearing acuity of 
15/15 under the then-current "whispered voice" test.

The Veteran had a VA audiological evaluation in October 2007 
during which he reported onset of hearing loss and tinnitus 
30 years previously.  He reported acoustic trauma during 
service related to combat and to firing mortars; he also 
reported post-service occupational acoustic trauma of 55 
years as a self-employed fuel/heating oil company owner.  The 
audiologist noted current tinnitus and current moderate high-
frequency sensorineural right ear hearing loss.  The 
audiologist stated an opinion the current disorder is not 
caused by or a result of noise exposure during service; the 
audiologist stated as supporting rationale there is no 
evidence of complaint or treatment for the condition during 
service or within one year after discharge from service.

The audiologist who performed the October 2007 evaluation 
issued an addendum opinion in June 2009 affirming the 
previous opinion.  The audiologist noted STRs included 
reports of induction, interim and separation physical 
examinations indicating low-frequency hearing to have been 
normal; no additional audiometric testing, particularly high-
frequency or ear-specific testing, was done during service, 
and there was no documentation of complaint of hearing loss 
during service or after service.  Thus, the claims file 
failed to document any evidence of onset of hearing loss 
during service.

The audiologist noted the Veteran had reported a 55-year 
history of civilian occupational noise exposure without ear 
protection and also reported on examination that hearing loss 
began 30 years previously, which is 30 years after discharge 
from service.  Current scientific evidence asserts that 
hearing loss related to trauma occurs immediately at the time 
of the insult and has not been found to be present with 
progressive insult (citing medical treatise evidence in 
support).  Hearing loss with progressive onset is commonly 
symptomatic of presbycusis, genetic inheritance, medical 
pathology, subsequent civilian noise exposure, etc.; without 
sufficient serial audiometric test results from time of 
military discharge to the present the exact contribution, if 
any, of the Veteran's military and civilian noise exposure 
would be unknown.  The Veteran had failed to present evidence 
of longstanding diagnosis or management of the claimed 
condition since discharge; thus, no pertinent evidence was 
provided to support noise exposure as the exact etiology over 
other common causes of hearing loss as cited above; given 
lack of documentation in the claims file, coupled with 
reported onset of the condition post-service, coupled with 
the absence of documentation of longstanding management or 
treatment of the claimed condition, the Veteran's right ear 
hearing loss was considered to be less likely than not caused 
by or the result of active service.  By the same rationale, 
the audiologist stated it is less likely than not the 
Veteran's claimed tinnitus is related to acoustic trauma 
during active service.

The findings of a physician (or other medical examiner) are 
medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  
However, the Board is free to assess medical evidence and is 
not obligated to accept a physician's opinion.  Wilson v. 
Derwinski, 2 Vet. App 614 (1992).  For the reasons below, the 
Board finds the Veteran's claimed right ear hearing loss and 
tinnitus are related to acoustic trauma during service.

At the outset the Board notes the audiologist correctly 
pointed out the in-service medical examinations performed 
during the World War II period (the "whispered voice" 
tests) do not record high-frequency hearing acuity or single-
ear hearing acuity; similarly, the examinations do not have 
any provision for recording the presence of tinnitus.  It is 
thus not surprising that high-frequency hearing loss and/or 
tinnitus would not be shown on medical examination reports.

The audiologist also correctly pointed out the Veteran 
reported on examination that the onset of hearing loss was 30 
years previously, which would have been decades after 
discharge from service.  However, the Veteran has also 
asserted in writing that hearing loss and tinnitus had been 
present since 1946 (see e.g. the Statement in Support of 
Claim submitted in August 2007 and the Veteran's substantive 
appeal filed in January 2008).  Although these documents are 
inconsistent with what the Veteran reportedly said to the 
examiner, the Board considers the written submissions to be 
more probative than the examiner's recording of what the 
Veteran reportedly said during the examination.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
Thus, the Veteran is competent to report onset of hearing 
loss and tinnitus during service.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").  In this 
case the Board has no reason to deem the Veteran to be 
lacking credibility.

The audiologist's opinion was based in large part on the 
absence of treatment records since service documenting 
chronic hearing loss or tinnitus.  However, while the Board 
may weigh the absence of contemporaneous medical evidence 
against the lay evidence in determining credibility, the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

The Board notes in this regard that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Also, lay evidence in the form of 
statements or testimony by a claimant is competent to 
establish evidence of symptomatology where symptoms are 
capable of lay observation.  Layno, 6 Vet. App.465, 469; 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  All these 
factors apply in this case.

The Board further notes that symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology.  
Savage, 10 Vet. App. 496, citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Although in this case the VA audiologist 
cited the absence of post-treatment records as evidence 
disproving chronicity, the Board finds this Veteran has 
credibly shown acoustic trauma during service and has also 
shown chronic symptoms since discharge.

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  However, the threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno, 6 Vet. 
App. 465, 469.   

For the reasons above and with resolution of reasonable doubt 
in the Veteran's favor, the Board finds his right ear hearing 
loss disability and tinnitus originated during his active 
service.  Accordingly, service connection is in order for 
both disabilities.


ORDER

Service connection for right ear hearing loss disability is 
granted.

Service connection for tinnitus is granted.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


